Per Cubiam.
Action to recover $880 as a commission for procuring a purchaser for 380 acres of land in Yellow Medicine county. The cause was tried to a jury and a verdict returned in favor of the defendant. Upon motion duly made the trial court granted a new trial exclusively upon the ground that the evidence was insufficient to support the verdict. From such an order defendant brings this appeal.
G. S. 1913, § 8001, subd 4, provides that an appeal may be taken to this court from an order granting a new trial, based exclusively upon errors occurring at the trial when it’ is so expressly stated in the order or memorandum of the trial court, and in such case only. Under this statute the order in the instant case is not appealable. Kommerstad v. Great Northern Ry. Co. 125 Minn. 297, 146 N. W. 975; Greenberg v. National Council of K. & L. of S. 132 Minn. 84, 155 N. W. 1053; Pust v. Holtz, 134 Minn. 266, 159 N. W. 564.
Appeal dismissed.